United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3524
                                    ___________

Suleiman A. Ibrahim,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Metropolitan Transit Authority;          *
Jim Tishim; David Allsup,                * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: January 5, 2007
                                 Filed: January 12, 2007
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Suleiman Ibrahim appeals from the district court’s1 order enforcing a settlement
agreement between Ibrahim and Metropolitan Transit Authority, arguing that his
attorney did not possess authority to enter into the settlement. Upon our careful
review of the record, we hold that the district court did not clearly err in concluding
that Ibrahim had granted his attorney authority to settle the case and that the



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
settlement agreement therefore bound Ibrahim. Accordingly, we affirm the district
court’s order enforcing the agreement. See 8th Cir. 47B.
                       ______________________________




                                       -2-